Exhibit 17.1 October 11, 2013 Board of Directors Universal Technology Systems Corp. 20 Trading Post Way Medford Lakes, NJ 08055 RE:Resignation From All Positions of Universal Technology Systems Corp. and Affiliates and Subsidiaries Dear Board of Directors: This letter is to notify you that I am resigning from my position as a director and all other positions at Universal Technology Systems Corp and its affiliates and subsidiaries, including but not limited to, Global Photonic Energy Corporation, a Pennsylvania corporation and GPEC Holdings, Inc., a Pennsylvania corporation. My resignation will take effect as of the date of this letter hereof. Sincerely, /s/ David Boone David Boone
